DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 05/20/2021 has been acknowledged.

Drawings
The drawings are objected to because the drawings filed on 05/21/2021 do not show every feature of the invention specified in the claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method of calculating a total amount of artificial precipitation in a seeded area compared to a non-seeded area, in which seeding materials are seeded in an experimental area in order to stimulate artificial precipitation in a target region and a total amount of artificial precipitation in an area that is influenced by the seeding materials compared to an area that is not influenced by the seeding materials is calculated, the method comprising: 
an analysis time determination step of setting a time period during which the seeding materials seeded in the experimental area diffuse and have an influence on a rain gauge or a snow depth meter in the target region; 
a seeded-area-setting step of setting a seeded area including a point at which artificial precipitation has a greatest influence on the rain gauge or the snow depth meter in the target region due to diffusion of the seeding materials seeded in the experimental area and a diffusion range of the seeding materials; 
a non-seeded-area-setting step of setting a non-seeder area having same conditions as the seeded area; an artificial precipitation increase/decrease amount analysis step of calculating, when there are two or more places in each of the seeded area and the non seeded area in which the rain gauge or the snow depth meter indicates accumulated precipitation of 0.1 mm or more, a precipitation average using precipitation data in the two or more places and a difference between the precipitation average in the seeded area and the precipitation average in the non-seeded area to analyze increase and decrease in an amount of artificial precipitation; and 
a total artificial precipitation amount calculation step of determining, when a precipitation increase occurs in the seeded area, an area of a region in which an account precipitation increase is 0.1 or more as an effective area to calculate a total amount of artificial precipitation. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 2 recites wherein, in the analysis time determination step, when there is a small influence of natural precipitation, the analysis time is determined considering an overall time during which the target region is influenced by the seeding materials, and when there is a large influence of natural precipitation, the analysis time is set to be shorter in order to prevent excessive accumulation of precipitation. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 3 recites wherein, in the seeded-area-setting step, the seeded area is determined depending on an influence of diffusion of the seeding materials. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 4 recites wherein, in the non-seeded-area-setting step, the non-seeded area is set as an area that is not influenced by diffusion of the seeding materials under weather conditions and topographic conditions (observation altitude) similar to those of a rainfall system distributed in the seeded area. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 5 recites wherein, in the non-seeded-area-setting step, when there is no area that is not influenced by the seeding materials due to diffusion of the seeding materials over an entire system when similar weather and topographic conditions are not found, the non-seeded area is set as a same area as the seeded area, and data on an accumulated precipitation amount, measured in a previous time period during which there was no influence of the seeding materials, is analyzed. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 6 recites wherein, in the artificial precipitation increase/decrease amount analysis step, when a number of places in each of the seeded area and the non seeded area in which the rain gauge or the snow depth meter indicates accumulated precipitation of 0.1 mm or more is smaller than two, radar accumulated precipitation, estimated based on an HSR radar reflectivity at a position of each observatory in the target region and on a relational formula Z=148R1.59 (Equation 1), is used, and radar estimated precipitation is used when an accuracy thereof is 60% or higher compared to the rain gauge. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 7 recites wherein in the artificial precipitation increase/decrease amount analysis step, in order to exclude an influence of topographic effect, a value observed based on a rain gauge or a snow depth meter located in each mountainous region in the seeded area is excluded from calculation of an average value. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 8 recites wherein, in the artificial precipitation increase/decrease amount analysis step, when the difference between the precipitation average in the seeded area and the precipitation average in the non-seeded area has a positive value, it is determined that a rain increase has occurred in the seeded area, and when the difference between the precipitation average in the seeded area and the precipitation average in the non-seeded area has a negative value, it is determined that a rain decrease has occurred in the seeded area. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Claim 9 recites wherein, in the total artificial precipitation amount calculation step, the total amount of artificial precipitation is calculated using Equation 2 below:
total amount of artificial precipitation (tons)=effective precipitation area × artificial precipitation increase amount × precipitation density (Equation 2),
wherein because a unit of the effective precipitation area is m3 and a unit of the artificial precipitation increase amount is mm, unit conversion is necessary, the precipitation density is 1 g/cm3, and the effective precipitation area is determined considering only an area of a land region in which rain gauges or snow depth meters are distributed. (See Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all”) Also See MPEP 2016.04(a)(2) I. Mathematical Concepts.
Thus claims 1-9 are grouped as mathematical relationships, mathematical formulas or equations, and mathematical calculations.
This judicial exception is not integrated into a practical application because the additional elements such as “the rain gauge or the snow depth meter” do not add a meaningful limitation to the abstract ideas because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” (See MPEP 2016.05(f)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeFelice et al (US 10888051 B2) – The disclosure of the present invention relates to weather modification; manned and/or unmanned aircraft and/or ground vehicles, including but not limited to unmanned aircraft vehicles (UAVs, also known as “unmanned aerial vehicles”); artificial intelligence; machine learning; and the like.
Yang et al (US 20180082001 A1) – The present invention relates to a method and system for automatically analyzing the simulated influence time zone of a dispersed material for artificial precipitation in a time-series manner. 
Chae et al (US 20180032885 A1) – The present invention relates to a system and method for determining whether to perform airborne glaciogenic seeding experiments through numerical simulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2855          

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2855